RADER, Circuit Judge,
concurring.
This case presents the difficult problem of performing a doctrine of equivalents analysis on the limited facts available for a motion of summary judgment. However, because this case fits well within this court’s reasoning in Sage Products, Inc. v. Devon Industries, 126 F.3d 1420, 44 USPQ2d 1103, (Fed.Cir.1997), I concur.
In Sage,
[t]he case raise[ed] the question of why the law restricts application of the doctrine of equivalents without further fact finding in some cases, see, e.g., Conopco, Inc. v. May Dep’t Stores Co., 46 F.3d 1556, 1562, 32 USPQ2d 1225, 1228 (Fed.Cir.1994); Dolly, 16 F.3d at 400, 29 USPQ2d at 1771, while in other cases the law imposes no such restriction, see, e.g., Hilton Davis Chem. Co. v. Warner-Jenkinson Co., 114 F.3d 1161, 1163-64, 43 USPQ2d 1152, 1154-55 (Fed.Cir.1997) (in banc) (after remand from the Supreme Court; order permitting factual analysis of equivalence to stand). The claim at issue define[d] a relatively simple structural device. A skilled patent drafter would foresee the limiting potential of the “over said slot” limitation. No subtlety of language or complexity of the technology, nor any subsequent change in the state of the art, such as later-developed technology, obfuscated the significance of this limitation at the time of his incorporation into the claim. See, e.g., Pennwalt, 833 F.2d at 938, 4 USPQ2d at 1742 (“[T]he facts here do not involve later-developed computer technology which should be deemed within the scope of the claims to avoid the pirating of an invention.”). If Sage desired broad patent protection for any container that performed a function similar to his claimed container, it could have sought claims with fewer structural encumbrances. Had Sage done so, then the Patent and Trademark Office (PTO) could have fulfilled his statutory role in helping to ensure that exclusive rights issue only to those who have, in fact, contributed something new, useful, and unobvious. Instead, Sage left the PTO with manifestly limited claims that it now seeks to expand through the doctrine of equivalents. However, as between the patentee who had a clear opportunity to negotiate broader claims *1384but did not do so, and the public at large, it is the patentee who must bear the cost of his failure to seek protection for this foreseeable alteration of his claimed structure.
Sage, 126 F.3d at 1425.
In this case as in Sage, a skilled patent drafter would readily foresee the limiting potential of the “consisting of two concentric springs” limitation. Again, the drafter would not confront the need for particularly subtle or ambiguous language to describe inventive features that are complex, or were never described before in scientific discourse. Moreover, this limitation does not call into question issues of after-arising technology which, by definition, cannot be foreseen at the time of claim drafting. Here, a skilled patent drafter could have reasonably foreseen potential substitutes for two concentric springs, such as the accused spring and plug structure, but nonetheless chose limited claim terms. In such a case as this, this court does not employ the doctrine of equivalents to alter the limitations the drafter chose to prosecute in the Patent and Trademark Office.
In this case, the principles enunciated in Sage are particularly applicable because the patent owner learned of the alleged infringement within the two-year period allowed for reissuing a patent under 35 U.S.C. § 251 (1994). Section 251 permits a patentee, who “through error without any deceptive intent ... claimfs] more or less that he had a right to claim,” to enlarge the patent claims within two years of the grant of the original patent. Id.; Hewlett-Packard Co. v. Bausch & Bomb, Inc., 882 F.2d 1556, 1564, 11 USPQ2d 1750, 1757 (Fed.Cir.1989). Within the two year period, the patentee in this case chose to enforce his patent, with its narrow “consisting of two concentric springs” limitation, with a motion for a preliminary injunction, rather than choosing to enlarge the patent’s claims to cover a spring and plug substitute. This additional circumstance focuses attention again on the reasoning of Sage: “[A]s between the patentee who had a clear opportunity to negotiate broader claims but did not do so, and the public at large, it is the patentee who must bear the cost of his failure to seek protection for this foreseeable alteration of its claimed structure.” Sage, 126 F.3d at 1424. Thus, as in Sage, this case fits the circumstances for restricting the application of the doctrine of equivalents without further fact finding.